DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal member formed with a rib must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 15 recites a possible combination of the seal member made from a material configured to shrink, claim 16 recites the material being polymer material, and claim 18 recites a rib formed of the polymer material. Following this trail where the seal member is selected in claim 15, the drawings do not show the seal member having a rib as recited in the later depending claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19, 24, 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashi (JP 2011-256918 A) in view of Singh et al. (US Pub No 2018/0066745 A1). Takashi discloses a driving force transmission device (fig. 1) comprising: 
Re claim 15, a baffle plate portion including a pair of baffle plates (11,13); a rotating member (1) disposed within a rotating member chamber (inner space defined by 10) that is a space surrounded by the baffle plate portion (fig. 1); an oil pump that serves as a source of oil for lubrication supplied to the rotating member (specification describes a pump for sucking up oil in chamber Y and supplied to the transmission components); and an oil pan (10) in which the oil is stored and from which the oil pump sucks the oil.
Takashi does not disclose:
Re claim 15, a sealing member disposed in a region between the pair of baffle plates; wherein at least one of the following (i) through (iii) includes material configured to shrink as an oil temperature decreases: (i) one of the pair baffle plates, (ii) the other one of the pair of baffle plates, or (iii) the seal member, and the baffle plate portion is dimensioned such that an outer peripheral edge of the seal member is pressed against an outer wall portion of the baffle plate portion covering an outer periphery of the rotating member when the oil temperature is equal to or higher than a predetermined oil temperature and an aperture is formed in the region between the pair of baffle plates to stop sealing by the seal member when the oil temperature is less than the predetermined oil temperature.
Re claim 16, wherein the material is a polymer material.
Re claim 17, wherein the polymer material is a resin material or a rubber material.
Re claim 18, wherein the baffle plate portion has a rib formed of the polymer material.
Re claim 19, wherein the rib is provided a position away from the aperture.
Re claim 24, wherein a plurality of ribs are provided.
Re claim 25, wherein a slit is provided at the rib.
Re claim 27, wherein the rib is disposed outside the rotating member chamber.
However, Singh teaches:
 Re claim 15, a sealing member (160) disposed in a region between the pair of baffle plates (when taught, the sealing member of Singh would function to close the gap between the pair of baffle plates of Takashi); wherein at least one of the following (i) through (iii) includes material configured to shrink as an oil temperature decreases: (i) one of the pair baffle plates, (ii) the other one of the pair of baffle plates, or (iii) the seal member (material 150 shrinks as oil temperature decreases, see par [0022]), and the baffle plate portion is dimensioned such that an outer peripheral edge of the seal member is pressed against an outer wall portion of the baffle plate portion covering an outer periphery of the rotating member when the oil temperature is equal to or higher than a predetermined oil temperature (fig. 2B shows 160 expanding to cover opening 120A when oil temperature increases to a predetermined level, see par [0026]) and an aperture is formed in the region between the pair of baffle plates to stop sealing by the seal member when the oil temperature is less than the predetermined oil temperature (fig. 2A and par [0025]).
Re claim 18, wherein the baffle plate portion has a rib (150,152,154 protruding on the baffle plate portion and is construed as a rib) formed of the polymer material (polymer material taught below).
Re claim 19, wherein the rib is provided a position away from the aperture (fig. 2A shows the rib spaced from 120a).
Re claim 25, wherein a slit is provided at the rib (slit is the space between 152 and 154 and adjacent to 150).
Re claim 27, wherein the rib is disposed outside the rotating member chamber (fig. 1A shows portion of the rib at 154 disposed outside of the chamber).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a variable opening with a seal member, as taught by Singh, to provide better flow rate throttling to manage the amount of fluid being churned by the gear. This would improve efficiency as the lubrication system takes into account the oil temperature and viscosity. 
Regarding claims 16-17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material to reduce material cost, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 24, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of ribs to be more responsive to the changing oil temperature, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 20, 21, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19, 24, 25 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s Remarks are directed to the combination of Mitsuhisa and Takashi, whereas the Rejection has been amended to a combination of Takashi and Singh.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654